Garry, J.
Appeal from an order of the Family Court of Rensselaer County (Griffin, J.), entered May 1, 2008, which, in a proceeding pursuant to Family Ct Act article 4, committed respondent to jail for a term of 120 days.
Respondent appeals from an order which committed him to jail for his willful failure to pay child support. His counsel seeks to be relieved of representing him, arguing that no nonfrivolous appellate issues exist. Respondent has already served his jail sentence and solely appealed from the order of commitment. Accordingly, respondent’s appeal has been rendered moot and must be dismissed, and there is no need to consider counsel’s request *1088to be relieved of his assignment (see Matter of Commissioner of Social Servs. v Mason, 61 AD3d 1017, 1017-1018 [2009]; see also Matter of Franklin County Dept. of Social Servs. v Grant, 54 AD3d 1103 [2008]; Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050 [2005], lv denied 6 NY3d 713 [2006]).
Mercare, J.R, Lahtinen, Kane and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.